DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 32 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “receiving, at a wireless-power transmission device, a request from a receiver for wirelessly delivered RF power, the receiver being present at a location within a transmission field of the wireless-power transmission device; in response to receiving the request, determining transmission characteristics to use for transmitting radio frequency power transmission signals to the receiver” in Lines 3-7.
Claim 32, Lines 5-9; and Claim 42, Lines 5-9 recite the limitation “receive, at a wireless-power transmission device, a request from a receiver for wirelessly delivered RF power, the receiver being present at a location within a transmission field of the wireless-power transmission device; in response to receiving the request, determine transmission characteristics to use for transmitting radio frequency power transmission signals to the receiver”.
The Specification discloses the transmitter requests power level data or other operational data from the receiver in Par.31, Pages 10-11; and the transmitter continuously transmitting exploratory power waves used to identify a receiver and to determine appropriate characteristics for the power waves that will provide power to the receiver in Par.41, Page 15.
The Specification, as filed on 9/14/2020, does not have support for the receiver requesting power from the transmitter. Furthermore, the Specification does not have support for the transmitter determining transmission characteristics in response to receiving a request for power from the receiver. 
Therefore, the limitations of Claims 1, 32 and 42, as filed on 3/9/2021, constitute new matter to the original disclosure.  

Claims 23-31, 33-41 and 43-51 are also rejected under 35 U.S.C. 112(a) as they inherit the deficiencies of Claims 22, 32 and 42 as identified above.
Claims 22-23, 26, 29, 31-33, 36, 39, 41-43, 46, 49 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims (The claims appear directed towards predicting a SAR value at a location; and comparing the predicted SAR value with a predefined SAR value. The Specification fails to provide sufficient support to allow a person having ordinary skill in the art to understand how the SAR value is predicted.); 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples (The disclosure omits working examples that would enable a person of ordinary skill in the art to make or use the inventive idea. For example, there is no indication of the process for predicting the SAR value.);
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (For the reasons described above (A and G) there would be undue experimentation to figure out essential components of the claimed invention.).
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
Taking these factors into account, the specification does not disclose enough information for one of ordinary skill in the art to replicate the claimed invention without undue experimentation. 
Claims 24-25, 27-28, 30, 34-38, 40, 44-45, 47-48 and 50 are also rejected under 35 U.S.C. 112(a) as they inherit the deficiencies of Claims 22, 32 and 42 as identified above.
The Specification discloses SAR values are calculated in Par.9, Page 3; and SAR values are predetermined in Par.54, Page 20.
The Examiner suggests amending claims 22-23, 26, 29, 31-33, 36, 39, 41-43, 46, 49 and 51 to recite: -predetermined-  SAR value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hong et al. (2016/0248276) discloses comparing a wireless power transmission device (200) comparing a calculated SAR amount with a reference value (Par.62), reducing the power level when the calculated SAR amount is greater than the reference value (Par.62) and maintaining the power level when the calculated SAR amount is lower than the reference value (Par.93).
Yang et al. (2016/0380466) discloses a power transmitting device (PTU) receiving a request for charge from a receiver (PRU) (Par.52) (Fig.1a) and adjusting a maximum current level of the PTU to avoid exceeding SAR regulatory compliance (Par.65).
Nadakuduti et al. (2014/0273819) discloses scanning a model (510) to measure SAR values as various RF power transmission signals are transmitted to the model (510) (Par.51) (Fig.5), and store the SAR data in a wireless device to be used for real-life control of active transmitters power levels to meet RF exposure requirements (Par.52).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 14, 2022